Exhibit 10.4

 

AMENDED AND RESTATED DEFERRED COMPENSATION AGREEMENT
BETWEEN
GLOBAL PARTNERS LP AND EDWARD J. FANEUIL

DECEMBER 2008

 

This agreement (the “Agreement”) is entered into between Global GP LLC on behalf
of Global Partners LP (the “Company”) and Edward J. Faneuil (the “Executive”).

 

WHEREAS, the Executive presently serves as Executive Vice-President and General
Counsel of the Company; and

 

WHEREAS, in consideration of past and future services performed by the
Executive, the Company agrees to provide deferred and other compensation to the
Executive, payable in the amounts and on the terms and conditions set forth
herein.

 

NOW THEREFORE, in consideration of the mutual promises made herein, the
Executive and the Company hereby agree as follows:

 


1.                                       DEFERRED COMPENSATION.  THE COMPANY
AGREES TO PAY TO THE EXECUTIVE DEFERRED COMPENSATION ON THE FOLLOWING TERMS AND
CONDITIONS.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS
1(B), 1(C), 1(D) OR 1(E) BELOW, THE COMPANY SHALL PAY TO THE EXECUTIVE THE SUM
OF $70,000 PER YEAR (THE “DEFERRED COMPENSATION”) IN EQUAL MONTHLY INSTALLMENTS
OF $5,833.33, SUBJECT TO APPLICABLE WITHHOLDING, ON THE FIRST BUSINESS DAY OF
EACH MONTH FOR 15 YEARS (180 MONTHS) COMMENCING ON THE EARLIER OF: 
(I) AUGUST 1, 2014, AND (II) THE FIRST BUSINESS DAY OF THE MONTH FOLLOWING THE
EXECUTIVE’S “SEPARATION FROM SERVICE” FROM THE COMPANY , AS THAT PHRASE IS
DEFINED IN SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, (THE
“CODE”) FOR REASONS OTHER THAN CAUSE (AS DEFINED BELOW), SUBJECT TO EARLIER
TERMINATION AS PROVIDED IN THIS AGREEMENT.  UNLESS HIS EMPLOYMENT IS EARLIER
TERMINATED BY THE COMPANY FOR REASONS OTHER THAN CAUSE, THE EXECUTIVE MUST
REMAIN CONTINUOUSLY EMPLOYED THROUGH THE EARLIER OF (I) AUGUST 1, 2014; OR
(II) AN APPLICABLE PAYMENT EVENT SET FORTH IN SECTIONS 1(B), 1(C) OR 1(D) OF
THIS AGREEMENT TO BE ELIGIBLE FOR BENEFITS UNDER THIS AGREEMENT.  THE EXECUTIVE
MUST BE EMPLOYED ON THE DATE OF A DISTRIBUTION UNDER SECTION 1(E) OF THIS
AGREEMENT, BUT A DISTRIBUTION UNDER SECTION 1(E) SHALL NOT OTHERWISE ALTER THE
ELIGIBILITY REQUIREMENTS SET FORTH IN THIS AGREEMENT.  IN EXCHANGE FOR AND AS A
REQUIREMENT TO RECEIVE THE COMPENSATION SET FORTH IN THIS SECTION 1(A) OF THIS
AGREEMENT, THE EXECUTIVE AND COMPANY (AND ITS AFFILIATES) SHALL ENTER INTO A
MUTUALLY ACCEPTABLE GENERAL RELEASE OF CLAIMS ACCRUED AS OF THE DATE THEREOF IN
FAVOR OF THE COMPANY AND ITS AFFILIATES WITHIN 45 DAYS FOLLOWING THE EXECUTIVE’S
“SEPARATION FROM SERVICE” FROM THE COMPANY.  THE FORM AND SCOPE OF SUCH RELEASE
SHALL BE ACCEPTABLE TO THE COMPANY AND ITS AFFILIATES, THE APPROVAL OF WHICH
SHALL NOT BE UNREASONABLY WITHHELD BY THE COMPANY AND ITS AFFILIATES.


 


(B)                                 THE DEFERRED COMPENSATION SHALL BE FORFEITED
IN ITS ENTIRETY IN THE EVENT THAT THE COMPANY TERMINATES THE EXECUTIVE’S
EMPLOYMENT PRIOR TO AUGUST 1, 2014 FOR CAUSE OR IF


 

1

--------------------------------------------------------------------------------



 


THE EXECUTIVE TERMINATES HIS EMPLOYMENT FOR ANY REASON OTHER THAN DEATH,
DISABILITY, CONSTRUCTIVE TERMINATION (AS THAT TERM IS DEFINED IN THE EMPLOYMENT
AGREEMENT).  ON AND AFTER THE DATE ON WHICH DEFERRED COMPENSATION PAYMENTS
COMMENCE HEREUNDER, THE COMPANY MAY TERMINATE ITS OBLIGATIONS UNDER THIS
AGREEMENT ONLY FOR CAUSE OR IF THE COMPANY SUBSEQUENTLY DETERMINES WITHIN
EIGHTEEN (18) MONTHS OF THE EXECUTIVE’S TERMINATION THAT CIRCUMSTANCES WHICH
WOULD GIVE RISE TO A FOR CAUSE TERMINATION OF THE EXECUTIVE OTHERWISE EXISTED AT
THE TIME OF THE EXECUTIVE’S EARLIER TERMINATION.


 


(C)                                  IN THE EVENT THAT THE EXECUTIVE DIES PRIOR
TO HAVING RECEIVED ANY OR ALL OF THE AGGREGATE AMOUNT OF THE DEFERRED
COMPENSATION PAYABLE UNDER THIS SECTION 1 (INCLUDING IF THE EXECUTIVE’S DEATH
OCCURS BEFORE AUGUST 1, 2014), THE COMPANY SHALL PAY TO HIS BENEFICIARY WITHIN
SIXTY (60) DAYS OF THE EXECUTIVE’S DATE OF DEATH A SINGLE LUMP SUM PAYMENT IN AN
AMOUNT EQUAL TO THE PRESENT VALUE OF THE REMAINING PAYMENTS THAT WOULD HAVE BEEN
PAID TO THE EXECUTIVE HAD HE NOT DIED. SUCH SINGLE LUMP SUM PAYMENT SHALL BE
CALCULATED BY APPLYING A DISCOUNT RATE EQUAL TO THE THEN APPLICABLE 10-YEAR
TREASURY NOTE INTEREST RATE.


 


(D)                                 IF THERE IS A CHANGE IN CONTROL OF THE
COMPANY OR IF THE EXECUTIVE IS DETERMINED TO HAVE BECOME DISABLED PRIOR TO THE
EXECUTIVE HAVING RECEIVED ANY OR ALL OF THE AGGREGATE AMOUNT OF THE DEFERRED
COMPENSATION PAYABLE UNDER THIS SECTION 1 (INCLUDING IF THE CHANGE IN CONTROL OR
DETERMINATION THAT THE EXECUTIVE HAS BECOME DISABLED OCCURS BEFORE AUGUST 1,
2014), THE COMPANY SHALL PAY TO THE EXECUTIVE WITHIN SIXTY (60) DAYS OF THE
EFFECTIVE DATE OF THE CHANGE IN CONTROL OR THE DETERMINATION THAT THE EXECUTIVE
HAS BECOME DISABLED, A SINGLE LUMP SUM PAYMENT IN AN AMOUNT EQUAL TO THE PRESENT
VALUE OF THE REMAINING PAYMENTS THAT WOULD HAVE BEEN PAID TO THE EXECUTIVE HAD
THE CHANGE IN CONTROL NOT OCCURRED OR HAD THE EXECUTIVE NOT BECOME DISABLED.
SUCH SINGLE LUMP SUM PAYMENT SHALL BE CALCULATED BY APPLYING A DISCOUNT RATE
EQUAL TO THE THEN APPLICABLE 10-YEAR TREASURY NOTE INTEREST RATE.


 


(E)                                  IN THE EVENT OF AN “UNFORESEEABLE
EMERGENCY” AS THAT TERM IS DEFINED IN SECTION 409A OF THE CODE, THE COMPANY
SHALL PAY TO THE EXECUTIVE WITHIN FIFTEEN (15) DAYS OF THE OCCURRENCE OF THE
UNFORESEEABLE EMERGENCY THE MAXIMUM AMOUNT ALLOWABLE PURSUANT TO
SECTION 409A(A)(2)(B)(II) IN A LUMP SUM PROMPTLY FOLLOWING THE OCCURRENCE OF
SUCH “UNFORESEEABLE EMERGENCY.”


 


2.                                       DEFINITIONS. FOR PURPOSES OF THIS
AGREEMENT, THE FOLLOWING DEFINITIONS APPLY:


 


(A)                                  “AFFILIATES” MEANS ALL PERSONS DIRECTLY OR
INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH THE COMPANY,
WHERE CONTROL SHALL BE DETERMINED BY A MAJORITY OF VOTING POWER ONLY.


 


(B)                                 “BENEFICIARY” MEANS THE PERSON OR PERSONS
DESIGNATED BY THE EXECUTIVE IN WRITING TO RECEIVE THE PAYMENT OF DEFERRED
COMPENSATION IN THE EVENT OF THE EXECUTIVE’S DEATH. THE FORM OF BENEFICIARY
DESIGNATION IS ATTACHED TO THIS AGREEMENT AS EXHIBIT B. ANY BENEFICIARY
DESIGNATION SHALL BE EFFECTIVE ONLY UPON ACTUAL RECEIPT BY THE COMPANY OF SUCH
FORM. IF NO SPECIFIC BENEFICIARY HAS BEEN DESIGNATED, THE BENEFICIARY SHALL BE
THE EXECUTIVE’S ESTATE.


 


(C)                                  “CAUSE” MEANS EXECUTIVE (A) COMMITS ANY
MATERIAL BREACH OF ANY OF HIS OBLIGATIONS UNDER THIS AGREEMENT, WHICH BREACH IS
NOT CURED WITHIN THIRTY (30) DAYS OF THE


 

2

--------------------------------------------------------------------------------



 


EXECUTIVE’S RECEIPT OF WRITTEN NOTICE FROM THE COMPANY, (B) BREACHES THE
OBLIGATIONS SET FORTH ON EXHIBIT “A” ATTACHED HERETO OR IN ANY
NONCOMPETITION,NONSOLICITATION OR CONFIDENTIALITY PROVISION INCLUDED IN THE
EMPLOYMENT AGREEMENT, (C) ENGAGES IN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN
THE PERFORMANCE OF HIS DUTIES ON BEHALF OF THE COMPANY, (D) IS CONVICTED OR
PLEADS NO CONTEST TO A CRIME INVOLVING FRAUD, DISHONESTY OR MORAL TURPITUDE OR
ANY FELONY, OR (E) COMMITS AN ACT OF EMBEZZLEMENT OR WILLFUL BREACH OF A
FIDUCIARY DUTY TO THE COMPANY OR ANY OF ITS AFFILIATES.


 

(d)                                 “Change in Control”.  For purposes of this
Agreement, a “Change in Control” shall occur on the date that any one person,
entity or group (other than Alfred Slifka, Richard Slifka or Eric Slifka, or
their respective family members or entities they control, individually or in the
aggregate, directly or indirectly (collectively referred to hereinafter as the
“Slifkas”)) acquires ownership of the membership interests of the Company that,
together with the membership interests of the Company already held by such
person, entity or group, constitutes more than 50% of the total voting power of
the membership interests of the Company; provided, however, if any one person,
entity or group is considered to own more than 50% of the total voting power of
the membership interests of the Company, the acquisition of additional
membership interests by the same person, entity or group shall not be deemed to
be a Change in Control.  The definition of “Change in Control” shall be
interpreted, to the extent applicable, to comply with
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986 (the “Code”), and
the provisions of Treasury Regulation Section 1.409A and any successor statute,
regulation and guidance thereto; provided, however, an interpretation in
compliance with Section 409A of the Code shall not expand the definition of
Change in Control in any way or cause an acquisition by the Slifkas to result in
a Change in Control

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended, and its related interpretive guidance, regulations and
rulings.

 


(F)                                    “DISABLED” MEANS THAT THE EXECUTIVE IS
UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE
(12) MONTHS, OR THE EXECUTIVE IS, BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING
INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE MONTHS UNDER AN
ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF THE COMPANY.


 

(g)                                 “Employment Agreement” means that certain
Employment Agreement entered into by and between the Company and Executive
effective as of July 1, 2006, as amended, or any successor employment agreement
entered into by the Company and the Executive.

 


(H)                                 “PERSON” MEANS AN INDIVIDUAL, A CORPORATION,
A LIMITED LIABILITY COMPANY, AN ASSOCIATION, A PARTNERSHIP, AN ESTATE, A TRUST
OR ANY OTHER ENTITY OR ORGANIZATION, OTHER THAN THE COMPANY.


 


3.                                       CONFIDENTIAL INFORMATION AND RESTRICTED
ACTIVITIES. THE EXECUTIVE WILL BE SUBJECT TO THE TERMS AND CONDITIONS RELATING
TO CONFIDENTIAL INFORMATION, NON-SOLICITATION AND NON-COMPETITION SET FORTH IN
EXHIBIT A, WHICH IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE.


 

3

--------------------------------------------------------------------------------



 


4.                                       AMENDMENT AND TERMINATION.  THIS
AGREEMENT MAY BE AMENDED OR TERMINATED ONLY WITH THE MUTUAL WRITTEN CONSENT OF
THE COMPANY AND THE EXECUTIVE.  IN THE EVENT OF ANY AMENDMENTS INVOLVING FURTHER
DEFERRALS OF THE DEFERRED COMPENSATION, EACH INSTALLMENT PAYMENT CALLED FOR
UNDER SECTION 1 ABOVE SHALL BE TREATED, TO THE EXTENT PERMISSIBLE UNDER THE
CODE, AS A SEPARATE PAYMENT FOR PURPOSES OF SECTION 409A OF THE CODE.


 


5.                                       SECTION 409A; NO GUARANTEE OF ANY TAX
CONSEQUENCES.  THE PARTIES HERETO INTEND THAT THIS AGREEMENT COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND RELATED REGULATIONS AND TREASURY
PRONOUNCEMENTS (“SECTION 409A”) AND THIS AGREEMENT SHALL BE INTERPRETED TO
COMPLY WITH SECTION 409A.  IF ANY PROVISION PROVIDED HEREIN RESULTS IN THE
IMPOSITION OF AN ADDITIONAL TAX UNDER THE PROVISIONS OF SECTION 409A, THE
EXECUTIVE AND THE COMPANY AGREE THAT ANY SUCH PROVISION WILL BE REFORMED TO
AVOID IMPOSITION OF ANY SUCH ADDITIONAL TAX IN THE MANNER THAT THE EXECUTIVE AND
THE COMPANY MUTUALLY AGREE IS APPROPRIATE TO COMPLY WITH SECTION 409A.
NOTWITHSTANDING THE FOREGOING, THE COMPANY MAKES NO GUARANTEE OF ANY TAX
CONSEQUENCES UNDER ANY SECTION OF THE CODE OR STATE TAX LAWS, INCLUDING, WITHOUT
LIMITATION, SECTION 409A OF THE CODE.


 


6.                                       DELAY IN PAYMENTS.  NOTWITHSTANDING ANY
OTHER PROVISION WITH RESPECT TO THE TIMING OF PAYMENTS HEREUNDER, IF, AT THE
TIME OF THE EXECUTIVE’S TERMINATION, THE EXECUTIVE IS DEEMED TO BE A “SPECIFIED
EMPLOYEE” (WITHIN THE MEANING OF SECTION 409A OF THE CODE, AND ANY SUCCESSOR
STATUTE, REGULATION AND GUIDANCE THERETO) OF THE COMPANY, THEN ONLY TO THE
EXTENT NECESSARY TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE,
ANY PAYMENTS TO WHICH THE EXECUTIVE MAY BECOME ENTITLED HEREUNDER AS A RESULT OF
THE EXECUTIVE’S “SEPARATION FROM SERVICE” AS DEFINED UNDER SECTION 409A OF THE
CODE WILL BE WITHHELD UNTIL THE FIRST BUSINESS DAY OF THE SEVENTH MONTH
FOLLOWING THE DATE OF TERMINATION, AT WHICH TIME THE EXECUTIVE SHALL BE PAID AN
AGGREGATE AMOUNT EQUAL TO SIX (6) MONTHS OF PAYMENTS OTHERWISE DUE TO THE
EXECUTIVE UNDER THE TERMS OF SECTION 1 ABOVE. AFTER THE FIRST BUSINESS DAY OF
THE SEVENTH MONTH FOLLOWING THE DATE OF TERMINATION AND CONTINUING EACH MONTH
THEREAFTER, THE EXECUTIVE SHALL BE PAID THE REGULAR PAYMENTS OTHERWISE DUE TO
THE EXECUTIVE IN ACCORDANCE WITH THE TERMS OF SECTION 1 ABOVE.


 


7.                                       UNSECURED PROMISE TO PAY.  THIS PLAN
CONSTITUTES AN UNFUNDED AND NON-QUALIFIED DEFERRED COMPENSATION ARRANGEMENT
BETWEEN THE COMPANY AND THE EXECUTIVE. NEITHER THE EXECUTIVE NOR ANY OTHER
PERSON SHALL HAVE ANY INTEREST IN ANY SPECIFIC ASSET OR ASSETS OF THE COMPANY BY
REASON OF ANY OBLIGATIONS HEREUNDER NOR ANY RIGHTS TO PAYMENT OF ANY DEFERRED
COMPENSATION EXCEPT AS EXPRESSLY PROVIDED HEREUNDER. THE RIGHTS OF THE EXECUTIVE
AND ANY DESIGNATED BENEFICIARY ARE UNSECURED AND SHALL BE SUBJECT TO THE
CREDITORS OF THE COMPANY.


 


8.                                       INCAPACITY.  IF THE COMPANY SHALL
RECEIVE EVIDENCE SATISFACTORY TO IT THAT EXECUTIVE OR ANY BENEFICIARY ENTITLED
TO RECEIVE ANY BENEFIT UNDER THIS AGREEMENT IS, AT THE TIME WHEN SUCH BENEFIT
BECOMES PAYABLE, A MINOR, OR IS PHYSICALLY OR MENTALLY INCOMPETENT TO GIVE A
VALID RELEASE THEREFOR, AND THAT ANOTHER PERSON OR AN INSTITUTION IS THEN
MAINTAINING OR HAS CUSTODY OF SUCH PERSON AND THAT NO GUARDIAN, COMMITTEE OR
OTHER REPRESENTATIVE OF THE ESTATE OF THE TRUSTEE OR BENEFICIARY SHALL HAVE BEEN
DULY APPOINTED, THE COMPANY MAY MAKE PAYMENT(S) OF BENEFITS OTHERWISE PAYABLE TO
THE EXECUTIVE OR DESIGNATED BENEFICIARY TO SUCH OTHER PERSON OR INSTITUTION,
INCLUDING A CUSTODIAN UNDER A UNIFORM GIFTS TO MINORS ACT, OR CORRESPONDING
LEGISLATION (WHO SHALL BE A GUARDIAN OF THE MINOR OR A TRUST COMPANY), AND THE
RELEASE OF SUCH OTHER PERSON OR


 

4

--------------------------------------------------------------------------------



 


INSTITUTION SHALL BE A VALID AND COMPLETE DISCHARGE FOR THE PAYMENT OF SUCH
BENEFIT. NOTWITHSTANDING THE FOREGOING, IF THERE IS A REASONABLE QUESTION AS TO
WHO IS THE RIGHTFUL RECIPIENT OF ANY DEFERRED COMPENSATION PAYMENTS UNDER THIS
AGREEMENT, THE COMPANY MAY FILE AN ACTION IN A COURT OF COMPETENT JURISDICTION
TO RESOLVE SUCH QUESTION.


 


9.                                       SPENDTHRIFT PROVISION.  THE DEFERRED
COMPENSATION SHALL NOT BE SUBJECT TO ANTICIPATION, ALIENATION, SALE, TRANSFER,
ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR CHARGES AND ANY ATTEMPT SO TO ANTICIPATE,
ALIENATE, SELL, TRANSFER, ASSIGN, PLEDGE, ENCUMBER OR CHARGE THE SAME SHALL BE
VOID; NOR SHALL ANY PORTION OF ANY SUCH RIGHT HEREUNDER BE IN ANY MANNER PAYABLE
TO ANY ASSIGNEE, RECEIVER OR TRUSTEE.


 


10.                                 PLAN ADMINISTRATION.  THIS AGREEMENT IS
INTENDED TO BE A PLAN (THE “PLAN”) OF DEFERRED COMPENSATION FOR A SELECT GROUP
OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES DESCRIBED IN SECTIONS 201(2),
301(A)(3) AND 401(A)(1) OF ERISA, AND SHALL BE INTERPRETED AND ADMINISTERED
ACCORDINGLY.  THE PLAN SHALL BE ADMINISTERED BY THE BOARD OF DIRECTORS OF
GLOBAL GP LLC OR ANY SUCCESSOR GROUP OF SUCH BOARD OF DIRECTORS (THE “BOARD”).
THE BOARD SHALL HAVE DISCRETIONARY AUTHORITY TO ADMINISTER THE PLAN AND MAKE
CLAIMS DETERMINATIONS CONSISTENT WITH THE TERMS OF THE PLAN. THE BOARD MAY
DELEGATE ANY OF ITS RESPONSIBILITIES UNDER THE PLAN PROVIDED THAT SUCH
DELEGATION DOES NOT RESULT IN ANY VIOLATION OF THE PLAN OR ANY APPLICABLE LAW,
RULE, REGULATION OR ORDER.


 


(A)                                  CLAIMS PROCEDURE.  IF ANY REQUEST FOR A
DISTRIBUTION UNDER THE PLAN, WHICH REQUEST MAY BE MADE BY FILING A WRITTEN
REQUEST WITH THE BOARD, IS DENIED, THE BOARD SHALL SO NOTIFY THE CLAIMANT WITHIN
90 DAYS AFTER RECEIPT OF THE APPLICATION AND SHALL AFFORD SUCH CLAIMANT A
REASONABLE OPPORTUNITY FOR A FULL AND FAIR REVIEW OF THE DECISION DENYING HIS
CLAIM. NOTICE OF SUCH DENIAL SHALL SET FORTH, IN ADDITION TO THE SPECIFIC
REASONS FOR THE DENIAL, THE FOLLOWING:


 


(I)            REFERENCE TO PERTINENT PROVISIONS OF THE PLAN OR OF THE BOARD’S
RULES;


 


(II)           A DESCRIPTION OF ANY ADDITIONAL INFORMATION OR MATERIAL NECESSARY
TO PERFECT THE CLAIM AND AN EXPLANATION OF WHY IT IS NECESSARY; AND


 


(III)          AN EXPLANATION OF THE CLAIMS REVIEW PROCEDURE INCLUDING ADVISING
THE CLAIMANT THAT HE MAY REQUEST THE OPPORTUNITY TO REVIEW PERTINENT PLAN
DOCUMENTS AND SUBMIT A STATEMENT OF ISSUES AND COMMENTS IN WRITING.


 


WITHIN 60 DAYS FOLLOWING RECEIPT OF NOTICE OF DENIAL OF A CLAIM, A CLAIMANT MAY
REQUEST A REVIEW OF SUCH DENIAL BY THE BOARD.  THE BOARD SHALL TAKE APPROPRIATE
STEPS TO REVIEW ITS DECISION IN LIGHT OF ANY FURTHER INFORMATION OR COMMENTS
SUBMITTED BY SUCH CLAIMANT.  THE BOARD SHALL RENDER A DECISION WITHIN 60 DAYS
AFTER CLAIMANT’S REQUEST FOR REVIEW AND SHALL ADVISE CLAIMANT IN WRITING OF ITS
DECISION ON SUCH REVIEW, SPECIFYING ITS REASONS FOR THE DECISION AND IDENTIFYING
APPROPRIATE PROVISIONS OF THE PLAN THAT SUPPORT THE BOARD’S DECISION. ANY OF THE
PERIODS SET FORTH HEREIN MAY BE EXTENDED BY THE BOARD UPON NOTICE TO THE
CLAIMANT OF THE EXTENSION AND THE REASON FOR THE EXTENSION IF NOTICE IS PROVIDED
PRIOR TO THE EXPIRATION OF SUCH PERIOD.  THE PROVISIONS OF

 

5

--------------------------------------------------------------------------------


 

this Section 10(b) shall be interpreted and administered in a manner consistent
with the applicable provisions of Department of Labor Regulation
Section 2560.503-1.

 


(B)                                 NAMED FIDUCIARY AND PLAN ADMINISTRATOR.  THE
BOARD SHALL BE THE NAMED FIDUCIARY AND PLAN ADMINISTRATOR OF THIS PLAN.


 


11.                                 NOTICES.  FOR PURPOSES OF THIS PLAN, NOTICES
AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED PERSONALLY OR MAILED
BY UNITED STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, OR BY NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, ADDRESSED TO
THE EXECUTIVE AT THE HOME ADDRESS SET FORTH IN THE COMPANY’S RECORDS, AND TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS (ATTENTION: CHIEF EXECUTIVE OFFICER)
OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN
WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE
EFFECTIVE ONLY UPON RECEIPT.


 


12.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE APPLICABLE TO, AND SHALL INURE TO THE BENEFIT OF, THE COMPANY AND THEIR
SUCCESSORS AND ASSIGNS AND TO THE EXECUTIVE AND HIS HEIRS, EXECUTORS,
ADMINISTRATORS AND PERSONAL REPRESENTATIVES.


 


13.                                 GOVERNING LAW.  THIS AGREEMENT SHALL
CONTINUE IN EFFECT AFTER TERMINATION OF MY EMPLOYMENT AND SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES, TO THE EXTENT NOT PREEMPTED
BY U.S. FEDERAL LAW.


 


14.                                 CONSENT TO JURISDICTION.  IN THE EVENT OF
ANY ALLEGED BREACH OF THIS AGREEMENT WHICH THE PARTIES ARE UNABLE TO SETTLE BY
MUTUAL CONSULTATION, THE COMPANY AND THE EXECUTIVE HEREBY CONSENT AND SUBMIT TO
ARBITRATION. SUCH ARBITRATION SHALL TAKE PLACE IN BOSTON, MASSACHUSETTS, UNLESS
THE PARTIES OTHERWISE MUTUALLY AGREE IN WRITING, IN ACCORDANCE WITH THE
EMPLOYMENT RULES OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND UNDER THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. UNLESS OTHERWISE REQUIRED BY LAW, THE
PARTIES HEREBY AGREE TO PROCEED BEFORE ONE IMPARTIAL ARBITRATOR SELECTED BY
MUTUAL AGREEMENT OF THE PARTIES. ANY DEMAND FOR ARBITRATION HEREUNDER SHALL BE
FILED WITHIN A REASONABLE TIME AFTER THE CONTROVERSY OR CLAIM HAS ARISEN, BUT IN
NO EVENT LATER THAN THE DATE WHEN THE INSTITUTION OF LEGAL OR EQUITABLE
PROCEEDINGS BASED ON THE CLAIM WOULD BE BARRED BY THE STATUTE OF LIMITATIONS
UNDER APPLICABLE LAW. THIS ARBITRATION PROVISION MAY BE SPECIFICALLY ENFORCED IN
ANY COURT OF COMPETENT JURISDICTION. JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATOR(S) MAY BE ENTERED IN THE FEDERAL AND STATE COURTS IN AND OF THE
COMMONWEALTH OF MASSACHUSETTS.


 


15.                                 REMEDIES.  THE COMPANY AND THE EXECUTIVE
AGREE THAT FORFEITURE OF THE DEFERRED COMPENSATION SHALL SERVE AS LIQUIDATED
DAMAGES IN THE EVENT THAT THE EXECUTIVE BREACHES ANY OF THE PROVISIONS OF THIS
AGREEMENT. THE PARTIES ACKNOWLEDGE THAT ACTUAL DAMAGES WILL BE DIFFICULT TO
ASCERTAIN AND THAT SUCH LIQUIDATED DAMAGES REPRESENT THE BEST ESTIMATE OF SUCH
DAMAGES.


 


16.                                 WAIVER OF BREACH.  THE WAIVER BY THE COMPANY
OR THE EXECUTIVE OF A BREACH OF ANY PROVISION OF THIS AGREEMENT MUST BE IN
WRITING AND SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT
BREACH.


 

6

--------------------------------------------------------------------------------



 


17.                                 ENTIRE AGREEMENT.  THE COMPANY AND THE
EXECUTIVE INTEND THAT THIS AGREEMENT SHALL AMEND, RESTATE, AND SUPERSEDE THE
DEFERRED COMPENSATION AGREEMENT BETWEEN GLOBAL PARTNERS LP AND EDWARD J. FANEUIL
DATED FEBRUARY 1, 2007. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN
THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


18.                                 SEVERABILITY.  ANY PROVISION IN THIS
AGREEMENT WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION BY REASON OF
APPLICABLE LAW SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE ONLY TO THE EXTENT
OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING OR AFFECTING THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


19.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
this 31st day of December, 2008.

 

 

 

/s/ Edward J. Faneuil

 

Edward J. Faneuil

 

 

 

 

 

GLOBAL PARTNERS LP

 

 

 

By:

GLOBAL GP LLC, its General Partner

 

 

 

/s/ Eric Slifka

 

Name:

Eric Slifka

 

Title:

PRESIDENT & CEO

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIALITY AND RESTRICTED ACTIVITIES

 

Confidentiality

 

1.                                       During the course of the Executive’s
employment with the Company, he has and will learn of Confidential Information,
as defined below, and he may develop Confidential Information on behalf of the
Company. Executive agrees that he will not use or disclose to any Person (except
as required by applicable law or for the proper performance of his regular
duties and responsibilities for the Company) any Confidential Information
obtained by him incident to his employment or any other association with the
Company or any of its Affiliates. Executive understands that this restriction
shall continue to apply after his employment terminates, regardless of the
reason for such termination.

 

2.                                       All documents, records and files, in
any media of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates, and any copies, in whole or
in part, thereof, and other Company property, including, without limitation,
computers, cell phones, other electronic devices, discs and customer lists (the
“Property”) whether or not prepared by Executive shall be the sole and exclusive
property of the Company. Executive agrees to safeguard all Property and to
surrender to the Company, at the time his employment terminates or at such
earlier time or times as the Chief Executive Officer or his designee may
specify, all Property then in his possession or control.

 

Non-Solicitation

 

3.                                       During Executive’s employment, and
until the later of (i) the date on which the Company is required to make its
last payment to the Executive pursuant to the Deferred Compensation Agreement,
or (ii) two (2) years from the date payments under this Agreement commence,
Executive will not and will not assist anyone else to (i) hire or attempt to
hire any employee of the Company, and (ii) encourage any employee of the Company
to discontinue employment or any former employee to become employed in any
business directly or indirectly competitive with the Company’s business;
provided, however, that Executive may hire or attempt to hire any administrative
assistant or secretary who does not, and has not, acted in any managerial or
executive capacity with the Company.

 

Non-Competition

 

4.                                       During Executive’s employment, and
until the later of (i) the date on which the Company is required to make its
last payment to the Executive pursuant to the Deferred Compensation Agreement,
or (ii) two (2) years from the date payments under this Agreement commence,
except as otherwise agreed to by the Company in writing, the Executive shall be
prohibited from working (as an employee, consultant, advisor, director or
otherwise) for, engaging in or acquiring or investing in any business having
assets engaged in the following businesses (the “Restricted Businesses”) in New
England and other jurisdictions in which the Company is conducting business
(“Restricted Geography”): (i) wholesale marketing, sale, distribution and
transportation of petroleum products; (ii) the storage of petroleum products in

 

8

--------------------------------------------------------------------------------


 

connection with any of the activities described in (i); (iii) bunkering in
connection with petroleum products; and (iv) the wholesale or retail sale or
distribution of petroleum or gasoline products, unless the Chief Executive
Officer of the Company and the Board approve such activity. Notwithstanding any
provision of this paragraph to the contrary, the Executive may (x) own up to 3%
of a publicly traded entity that is engaged in one or more of the Restricted
Businesses and (y) with the prior consent of the Company, may serve as a
director of an entity that is engaged in one or more of the Restricted
Businesses.

 

Special Definitions

 

5.                                       For purposes of this Exhibit A,
“Confidential Information” means any secret, confidential or proprietary
information, knowledge or data of the Company or its Affiliates obtained by
Executive while in the employ of the Company, the disclosure of which Executive
knows or has reason to know will be damaging to the Company or any of its
Affiliates; provided, however, that such information, knowledge or data shall
not include (i) any information, knowledge or data known generally to the public
(other than as a result of unauthorized disclosure by the Executive) or (ii) any
information, knowledge or data which the Executive may be required to disclose
by any applicable law, order, or judicial or administrative proceeding.

 

Enforceability

 

6.                                       If any provision of this Exhibit A
should, for any reason, be held invalid or unenforceable in any respect,
including, but not limited to, a determination that such provision is
unenforceable by reason of it being extended over too great a time, too large a
geographic area, or too great a range of activities, it shall not affect any
other provisions and shall be construed by limiting it so as to be enforceable
to the maximum extent compatible with applicable law.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESIGNATION OF BENEFICIARY

 

The Executive may designate one or more beneficiaries to receive any amount of
Deferred Compensation that remains payable at his death.  If the Designated
Beneficiary survives the Executive, but dies before receiving the payment to
which he or she is entitled, the remainder will be paid to the Designated
Beneficiary’s estate, unless you specifically elect otherwise in your
Designation of Beneficiary form.

 

The Executive may indicate the names not only of one or more primary Designated
Beneficiaries but also the names of secondary beneficiaries who would receive
payment of the Deferred Compensation in the event that none of the primary
beneficiary or beneficiaries are alive at the time of Executive’s death. 
Designated Beneficiaries may be changed by the Executive at any time, without
their consent, by filing a new Designation of Beneficiary form with the Company.

 

***************

 

I, Edward J. Faneuil, hereby designate the person or persons listed below to
receive any amount of Deferred Compensation that remains payable to me in the
event of my death, pursuant to the Amended and Restated Deferred Compensation
Agreement dated December, 2008 between me and Global Partners LP. This
designation of beneficiary shall become effective upon its delivery to the
President or Chief Executive Officer of the Company prior to my death, and
revokes any designation(s) of beneficiary previously made by me. I reserve the
right to revoke this designation of beneficiary at any time without notice to
any beneficiary.

 

I hereby name the following as primary Designated Beneficiary:

 

Name

 

Relationship

 

Percentage

 

Address

 

 

 

 

 

 

%

 

 

 

Name

 

Relationship

 

Percentage

 

Address

 

 

 

 

 

 

%

 

 

 

Name

 

Relationship

 

Percentage

 

Address

 

 

 

 

 

 

%

 

 

 

Name

 

Relationship

 

Percentage

 

Address

 

 

 

 

 

 

%

 

 

 

10

--------------------------------------------------------------------------------


 

In the event that one or more of the primary Designated Beneficiaries
predeceases me, his or her share shall be allocated pro rata among the surviving
primary Designated Beneficiaries based on the allocation percentage listed
above. I hereby name the following as secondary Designated Beneficiaries, in the
event that no primary Designated Beneficiary survives me:

 

Name

 

Relationship

 

Percentage

 

Address

 

 

 

 

 

 

%

 

 

 

Name

 

Relationship

 

Percentage

 

Address

 

 

 

 

 

 

%

 

 

 

Name

 

Relationship

 

Percentage

 

Address

 

 

 

 

 

 

%

 

 

 

Name

 

Relationship

 

Percentage

 

Address

 

 

 

 

 

 

%

 

 

 

In the event that no primary Designated Beneficiary survives me and one or more
of the secondary Designated Beneficiaries predeceases me, his or her share shall
be allocated pro rata among the surviving secondary Designated Beneficiaries
based on the allocation percentage listed above.

 

 

 

 

 

(Witness)

(Signature of Edward J. Faneuil)

 

 

Date:

Date:

 

11

--------------------------------------------------------------------------------